internal_revenue_service number release date index number ---------------------------- ------------------------------ --------------------------------- -------------- --------------------------------- in re -------------------------------------------------- ------------------------ ---------------------------- department of the treasury washington dc person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc psi - plr-114823-03 date november legend trustor son d e f g h l m n o p ------------------- ---------------------- -------------------- ------------------------ ------------------------ --------------------------- ------------------------------- ----------------------- ----------------- ------------------ ---------------------- -------------------- ------------------- ---------------------------------------------- -------------- ---------------------------------------- ------------------ ----------------------- -------------------------- --------------------------- ------------------ --------------------------------------------------- --------- --------- ------- ------- ------- q bank state court date date date date date state statute dollar_figurex z year year year dear ----------------- this is in response to your correspondence dated date requesting a ruling concerning the income gift and generation-skipping_transfer_tax consequences of the proposed severance and modification of trust under and of the internal_revenue_code the facts and representations submitted are summarized as follows trust was created on date prior to date by trustor the pertinent provisions of trust are summarized as follows under article of trust son is to be paid dollar_figurex out of the net_income of trust for son s lifetime and if the net_income is less than dollar_figurex then son is to be paid all trust income son may also be paid pursuant to article from the net_income of trust additional_amounts as the trustee in its discretion may determine to be wise and for son s best interests article provides that the net_income remaining after the payments authorized to be made to son is referred to as accumulated principal this accumulated principal is to be allocated to principal accumulated and kept separate and apart from the other principal of the trust estate to be invested under article if son attains the age of years one-half the value of the accumulated principal is to be assigned and transferred to son upon son attaining age two-thirds of the accumulated principal remaining in trust is to be transferred and assigned to him upon attaining age all of the remaining accumulated principal is to be then transferred to son article provides that upon the death of son the entire yearly net_income of trust is to be paid in equal shares each year to son s children and the issue of any deceased child by right of representation when the youngest child or grandchild of son living at the time of his death has attained the age of or if such youngest has attained the age of at the time of the death of son trust is to terminate and all of the property remaining is to be divided equally among the then living children of son and the then living issue of son s deceased children the issue of a deceased child of son is to take by right of representation the share that the deceased child would have taken if living under article if son dies leaving children who all die before the time fixed for the distribution of the trust funds trust is to terminate upon the death of the last survivor of the children and the trust estate is to paid and distributed per stirpes to the then living issue of the deceased children of son article provides that if son dies without leaving children or if son dies leaving children all of whom die before the time fixed for distribution of the trust estate and without leaving issue surviving at the death of the last survivor of son s children all of the property remaining in the trust is to be assigned transferred to and divided equally among trusts designated as the l trust m trust n trust and o trust all of which were created by trustor if such trusts have previously terminated and there is no living issue of any of the persons for whom the trust was designated then the trust property is to be assigned and distributed equally to and among the heirs-at-law of the children of trustor l m n o and son in accordance with the laws of state then in force regulating the descent of personal_property for those who die intestate under article while any beneficiary entitled to any part of the income of the trust estate is a minor such income may be paid to the minor s parents or guardian for the use and benefit of the minor or the trustees may apply to the maintenance education and support of such minor such part of the income to which the minor may be entitled to as the trustees determine if any part of the net_income is accumulated by the trustees while the beneficiary is a minor the accumulation is to be paid over to him or her if and when he or she attains majority article provides that notwithstanding any other provision of trust trust is to terminate no later than years after the death of the last survivor of the l m n o and son on termination the trust property is to be distributed and paid over to the beneficiaries named or designated as near as may be in accordance with the intent of the trust instrument even though the time for distribution may not otherwise under the provisions of trust have arrived and notwithstanding that any beneficiary may not have attained the age at which he or she would otherwise be entitled to share in the distribution son died on date after having attained the age of son was survived by children d e f g and h all of whom were of legal_age and under no disability and several grandchildren son was not survived by any issue of a deceased child on date the appropriate local court issued an order confirming that under article trust will terminate on date in year court issued an order modifying the original terms of trust to provide that the state uniform principal and income act governs the interpretation of trust any consideration received by the trustees on the sale of trust assets after the date of death of son is to be considered principal gains on the sale of trust assets are not included in the calculation of the net_income of the trust distributable to the income beneficiaries and state statute defining charges to income and principal is applicable to trust after the death of son taxes on gains allocated to the sale of principal assets after the death of son are to be charged to principal currently trust income is being distributed to d e f f g and h in equal shares since its inception trust has been administered as a single trust trust filed a single fiduciary income_tax return and the trustees maintain a single account for all of the trust assets the current trustees of trust are h and bank on date the trustees petitioned court for approval of three modifications to trust the trustees petitioned court to approve the division of trust into five separate shares pursuant to state law it is represented that the trust will be divided on a pro-rata basis into five separate trusts each share will be governed by the same trustees and the same trust terms each separate trust will provide that until the termination_date of trust the entire net_income of each separate share is to be paid to the child of son for whom the share is set_aside and to the issue of any deceased child by right of representation upon the termination_date of trust all of the assets of each separate trust are to be paid over to the then living child of son for whom the separate trust was set_aside or to the then living issue of any child of son who is then deceased by right of representation state statute authorizes the trustees of a_trust to make adjustments between income and principal thereby permitting the trustees to invest under a atotal return theory accordingly trustees petitioned court and court approved the modification of each severed trust to provide that in year the trustees are to distribute to the trust income_beneficiary an amount equal to the greater of trust income or z the aunitrust amount of trust s fair_market_value as determined as of the first business_day of the year for year and thereafter the trustees will distribute to the income_beneficiary of each trust share the greater of the net_income of the trust share or a unitrust_amount the unitrust_amount will vary from year to year and will also be determined separately for each trust however in no event will the distribution for the year be less than the net_income of the trust share state statute sets forth a number of conditions that must be satisfied prior to making an adjustment between income and principal it is represented that the proposed distribution would only take place once the trustees have complied with all of the conditions set forth in state statute in addition all decisions relating to adjustment will be made by the corporate trustee not the individual trustee h as individual trustee may not exercise the power to make an adjustment because h is also a beneficiary h therefore expressly released his power as trustee to exercise the power of adjustment court s year order did not anticipate subsequent legislative changes which permit adjustments to principal and distributions of principal accordingly the trustees petitioned court for further guidance on this issue the petition notes that as a result of legislative changes made since year distributions from trust will raise issues regarding the allocation of taxable gains and the payment of taxes on the gains between the trust and the trust beneficiaries accordingly petitioners requested the court to modify it s year order to provide that gains attributed to the sale of principal assets are to be included in distributable_net_income and losses for income_tax purposes to the extent provided by federal_income_tax law and applicable income_tax regulations on date the court issued its order granting the trustee’s petition for the modifications herein described subject_to a favorable ruling from the irs the following rulings are requested the proposed division of trust into five equal trusts will not cause trust or the five separate trusts to lose their exemption from the generation-skipping_transfer gst tax and will not subject the separate trusts or the beneficiaries to gst tax provided that there are no additions to trust or to the five separate trusts after date the proposed modifications to trust provide that the trustees will distribute each year the greater of trust income or a unitrust_amount as described above and that capital_gains_and_losses will be included in distributable_net_income to the extent provided under federal_income_tax law and the applicable income_tax regulations these modications will not cause trust or the successor trusts to lose exempt status for gst tax purposes the proposed division of the trust assets among the successor trusts will not cause the separate trusts nor the beneficiaries to recognize any gain_or_loss from a sale_or_other_disposition of property under sec_61 and sec_1001 of the code the proposed division of trust into five separate trusts will not result in a transfer subject_to the gift_tax under sec_2501 by any beneficiary of trust or the five separate trusts law and analysis ruling sec_1 and sec_2601 imposes a tax on every generation-skipping_transfer gst which is defined under sec_2611 as a taxable_distribution a taxable_termination or a direct_skip section b a of the tax_reform_act_of_1986 the act vol c b and sec_26_2601-1 of the generation-skipping_transfer_tax regulations provide that the generation-skipping_transfer_tax shall not apply to any generation-skipping_transfer under a_trust that was irrevocable on date but only to the extent that such transfer was not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides rules that if an addition is made after date to an irrevocable_trust which is excluded from the application of chapter by reason of sec_26_2601-1 a pro_rata portion of subsequent distributions from and terminations of interests in property held in the trust is subject_to the provisions of chapter sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 b or b will not cause the trust to lose its exempt status the rules of sec_26_2601-1 are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes they do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter but only ifc the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in a beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a generation-skipping_transfer or the creation of a new generation-skipping_transfer sec_26_2601-1 example illustrates a situation where a_trust that is otherwise exempt from the gst tax is divided into two trusts under the facts presented the division of the trust into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial interests prior to the division and the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust accordingly the two partitioned trusts will not be subject_to the provisions of chapter sec_26_2601-1 example considers a situation where grantor established an irrevocable_trust under the terms of which trust income is payable to a for life and upon a s death the remainder is to pass to a s issue per stirpes in the appropriate local court approves a modification to the trust that converts a s income_interest into the right to receive the greater of the entire income of the trust or a fixed percentage of the trust assets valued annually unitrust_interest to be paid each year to a for life the modification does not result in a shift in beneficial_interest to a beneficiary who occupies a lower generation as defined by sec_2651 than the person or persons who held the beneficial_interest prior to the modification in this case the modification can only operate to increase the amount distributable to a and decrease the amount distributable to a s issue in addition the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the trust will not be subject_to the provisions of chapter of the internal_revenue_code in this case trust was irrevocable on date it is represented that no additions to trust have been made since date based on the facts presented and the representations made the division of trust into the five separate trusts as described above will not result in a shift of any beneficial_interest in trust to any beneficiary who occupies a generation lower than the persons holding the beneficial interests prior to the division further the proposed division will not extend the time for vesting of any beneficial_interest in the new trusts beyond the period provided for under the original trust we conclude that the proposed division of trust into five equal fractional interest trusts will not cause trust or any partitioned trusts to lose exempt status under ' b a of the tax_reform_act_of_1986 as a result of the modifications of trust d e f g and h will each be paid annually the greater of the net_income of their respective trust or a unitrust_amount to be determined by the trustee from year to year however in no event will the amount distributed be less than the separate trust’s income in addition capital_gains_and_losses will be included in the distributable_net_income of each separate trust in accordance with federal_income_tax law and the applicable regulations we conclude that these modifications will not result in a shift in a beneficial_interest to any beneficiary that occupies a lower generation than d e f g and h the beneficiaries holding the beneficial interests prior to modification further the modifications will not extend the time for vesting of any beneficial_interest beyond the period originally provided for under the terms of trust accordingly the modifications as proposed will not cause trust or the partitioned trusts to lose their exempt status taxpayers authorized representative has represented that a conforming modification to the court s order of date will be made in accordance with the discussion of this issue with representatives of this office ruling sec_61 provides that gross_income includes gains derived from dealings in property sec_1001 provides that the gain from the sale_or_other_disposition of property is the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss is the excess of the adjusted_basis provided in sec_1011 over the amount_realized sec_1_1001-1 of the income_tax regulations provides that except as otherwise provided in subtitle a of the code the gain_or_loss realized from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained for purposes of sec_1001 in an exchange of property each party to the exchange gives up a property interest in return for a new additional property interest such an exchange of property is a disposition under sec_1001 see ' an exchange of property results in the realization of gain under sec_1001 if the properties exchanged are materially different 499_us_554 a material difference exists when the exchanged properties embody legal entitlements adifferent in_kind of extent of if they confer adifferent rights and powers id pincite based upon the information submitted and the representations made in the ruling_request the proposed division of trust on a pro-rata basis into five separate trusts will not cause the interests of the trust beneficiaries to differ materially the trust beneficiaries will hold essentially the same interests before and after the pro-rata division accordingly the proposed division of trust assets among the successor trusts will not cause the trusts nor the beneficiaries to recognize any gain_or_loss from a sale_or_other_disposition of property under sec_61 and sec_1001 ruling sec_2501 provides the general_rule for taxable transfers that a tax computed as provided in sec_2502 is hereby imposed for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident sec_2511 provides that subject_to the limitations contained in the gift_tax chapter the gift_tax imposed by sec_2501 will apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that if a gift is made in property the value thereof at the date of the gift will be considered the amount_of_the_gift sec_2512 states that where property is transferred for less than adequate_and_full_consideration in money or money s worth the amount by which the value of the property exceeds the value of the consideration received shall be deemed a gift the division of the trust as described above will not result in any change in the beneficial interests of any of the trust beneficiaries accordingly based on the facts submitted and representations made the division of trust into five separate trusts will not cause any beneficiary of trust or of the separate trusts to have made a taxable gift_for federal gift_tax purposes under sec_2501 in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative a copy of this letter should be attached to any gift estate or gst tax returns that you may file relating to this matter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by the appropriate party while this office has not verified any part of the material submitted in support of the request for rulings it is subject_to verification and examination except has specifically ruled above no opinion is expressed as to the federal tax consequences of the facts described above under the cited provisions or any other provisions of the code or regulations we are not expressing any opinion on the gift_tax consequences of the modification of trust directing trustee to distribute the greater of trust income or a unitrust_amount to the trust_beneficiary this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent george masnik branch chief branch office of associate chief_counsel passthrough and special industries enclosure copy of letter for sec_6110 purposes cc
